CLYDE “ED” SNIFFEN, JR.
ACTING ATTORNEY GENERAL

Margaret Paton-Walsh
(AK Bar No. 0411074)
Lael Harrison
(AK Bar No. 0811093)
Assistant Attorneys General
Department of Law
1031 West Fourth Avenue, Suite 200
Anchorage, AK 99501
Telephone: (907) 269-5275
Facsimile: (907) 276-3697
Email: margaret.paton-walsh@alaska.gov
       lael.harrison@alaska.gov

Attorneys for the State of Alaska

                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA

 DISABILITY LAW CENTER OF                       )
 ALASKA, NATIVE PEOPLES ACTION                  )
 COMMUNITY FUND, ALASKA                         )
 PUBLIC INTEREST RESEARCH                       )
 GROUP, ALEIJA STOVER, AND                      )
 CAMILLE ROSE NELSON,                           )
                                                )
               Plaintiffs,                      )   Case No. 3:20-cv-00173-JMK
                                                )
        v.                                      )
                                                )
 KEVIN MEYER, LIEUTENANT                        )   OPPOSITION TO MOTION FOR
 GOVERNOR OF ALASKA, and the                    )   INJUNCTION PENDING
 STATE OF ALASKA, DIVISION OF                   )   APPEAL
 ELECTIONS,                                     )
                                                )
               Defendants.                      )
                                                )

       On September 3, the court issued an order denying the plaintiffs’ motion for

preliminary injunction in this matter. [Docket 36] The plaintiffs have filed a notice of



         Case 3:20-cv-00173-JMK Document 39 Filed 09/09/20 Page 1 of 4
appeal, [Docket 37] and now move for entry of an injunction pending appeal. [Docket 38]

This Court should deny the motion for two reasons: first, because the unusual posture of

this case means that granting the motion would moot the plaintiffs’ appeal; and second,

because the plaintiffs have offered only perfunctory briefing in support of their request,

ignoring the requirements of the Civil Rules and reiterating arguments that this Court has

already rejected.

       First, the plaintiffs are requesting a mandatory injunction providing all the relief

they requested in their original preliminary injunction motion. But because the requested

injunction involves ordering the State to undertake a single, affirmative act—mailing

paper absentee ballot applications to all registered Alaska voters who have not yet

received one—issuing the injunction pending appeal would simply grant plaintiffs relief

this court already ruled they are not entitled to and moot the appeal. Having failed to

meet their burden and lost their original motion for injunctive relief, the plaintiffs may

not secure a back-door victory in this litigation under the auspices of an “injunction

pending appeal.”

       Second, although the plaintiffs cite Federal Rule of Civil Procedure 62(d) they

ignore its plain terms. The rule allows the court to “grant an injunction on terms for bond

or other terms that secure the opposing party’s rights.” But here, to the contrary, granting

the injunction pending appeal would give the plaintiffs all the relief they requested in the

initial preliminary injunction—which in turn requested the full measure of relief

demanded in their complaint—and the plaintiffs have suggested no terms, nor can the

defendants think of any, by which the defendants’ rights could be secured while at the

DLC, et al. v Meyer, et al.                                   Case No. 3:20-cv-00173-JMK
Opp. to Mot. for Injunction Pending Appeal                                      Page 2 of 4
         Case 3:20-cv-00173-JMK Document 39 Filed 09/09/20 Page 2 of 4
same time ordering them to provide the plaintiffs with full relief.

       To justify this extraordinary request, the plaintiffs offer only the unsupported

assertion that this Court’s ruling that the Twenty-Sixth Amendment was not violated was

“incorrect;” and a mischaracterization of the State’s explanation for limiting its mailing

only to older voters. [Mot. at 2] To be clear, the State did not mail paper absentee ballot

applications to voters aged 65 and over in order to get those voters to use the online

absentee ballot application system. Instead, the State mailed paper applications to this

subset of voters anticipating that this at-risk group would be most likely to want to vote

absentee and most likely to prefer to apply with a paper form. The State reasonably

decided against sending unsolicited paper applications to all Alaska voters in the hope

that other voters who wanted to vote absentee would apply through the online system,

thereby balancing the operational and administrative strain on the Division of Elections.

There is nothing irrational about this, as this Court has already recognized.

       Because the plaintiffs have not shown that they are entitled to an injunction and

because an injunction would effectively moot their appeal and decide the case in their

favor, the State respectfully asks the Court to deny the plaintiffs’ motion.

       DATED September 9, 2020.

                                           CLYDE “ED” SNIFFEN, JR.
                                           ACTING ATTORNEY GENERAL

                                           By:    /s/ Margaret Paton-Walsh
                                                  Margaret Paton-Walsh
                                                  (AK Bar No. 0411074)
                                                  Lael Harrison
                                                  (AK Bar No. 0811093)
                                                  Assistant Attorneys General

DLC, et al. v Meyer, et al.                                   Case No. 3:20-cv-00173-JMK
Opp. to Mot. for Injunction Pending Appeal                                      Page 3 of 4
         Case 3:20-cv-00173-JMK Document 39 Filed 09/09/20 Page 3 of 4
                                               Department of Law
                                               1031 West Fourth Avenue, Suite 200
                                               Anchorage, AK 99501
                                               Telephone: (907) 269-5275
                                               Facsimile: (907) 276-3697
                                               Email: margaret.paton-walsh@alaska.gov
                                                      lael.harrison@alaska.gov


                           CERTIFICATE OF SERVICE

      I certify that on September 9, 2020, the foregoing document was served on all

parties via the CM/ECF system.

                                               /s/ Margaret Paton-Walsh
                                               Margaret Paton-Walsh
                                               Assistant Attorney General




DLC, et al. v Meyer, et al.                               Case No. 3:20-cv-00173-JMK
Opp. to Mot. for Injunction Pending Appeal                                  Page 4 of 4
        Case 3:20-cv-00173-JMK Document 39 Filed 09/09/20 Page 4 of 4
